Citation Nr: 0803029	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for a left elbow disability was denied 
in a February 1970 rating decision.  The RO noted the veteran 
had been evaluated for a left elbow condition and that he had 
dislocated his elbow when he was eight years old.  It held 
the left elbow disability was not incurred in or aggravated 
by service.  The veteran was notified of the decision, 
including his appeal rights, and he did not appeal the 
decision.

2.  The evidence received since the February 1970 rating 
decision is cumulative and redundant of evidence of record at 
the time of the February 1970 decision and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The February 1970 rating decision, which denied service 
connection for a left elbow disability, is final; the 
evidence received is not new and material, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

VA advised the veteran of some of the essential elements of 
the VCAA in a March 2004 letter.  VA informed the veteran 
that it was responsible for obtaining relevant evidence held 
by any federal agency and that it would make reasonable 
efforts to obtain any relevant records not held by a federal 
agency.  It also requested that the veteran submit any 
evidence in his possession that pertained to the claim.  As 
to informing the veteran of the evidence necessary to 
substantiate the claim, VA's letter does not fully comply 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In the letter, VA noted that the claim for service connection 
for left elbow disability had been denied previously and that 
the veteran would need to submit new and material evidence to 
reopen the claim.  It provided the veteran with the 
definition of "new and material evidence."  The letter, 
however, failed to inform the veteran of what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The claim was denied in 
1970 because there was a lack of evidence that a left elbow 
disability was incurred in or aggravated by service.  

Regardless, the Board finds that the veteran has not been 
prejudiced by such for three reasons.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  First, the veteran has made an 
argument that would indicate he is aware of the type of 
evidence needed to reopen his claim.  For example, he 
submitted a statement in March 2004, wherein he argued he had 
aggravated his left elbow disability during service.  This 
would show actual knowledge of the evidence necessary to 
substantiate the claim.  Second, the August 2005 statement of 
the case explained to the veteran why his claim had been 
denied previously and what evidence would be necessary to 
establish service connection.  Specifically, the Decision 
Review Officer stated that the veteran had not submitted 
competent evidence that his left elbow disability had 
worsened during service resulting in an increase in the pre-
service level of disability, and thus his claim could not be 
reopened.  After this statement of the case, the veteran was 
able to present testimony before a Decision Review Officer, 
and a subsequent adjudication of his claim was made in 
November 2007, when the Decision Review Officer issued a 
supplemental statement of the case.  It is for these reasons 
that the Board does not find that the veteran has been 
prejudiced by VA's failure to provide him with this 
information in connection with his application to reopen 
prior to initial consideration of his claim.

This letter also did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  No new 
disorder is being service connected and thus neither an 
evaluation nor effective date is being assigned.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  The veteran has not 
identified existing evidence that is necessary for a fair 
adjudication of the claim.  The Decision Review Officer 
reopened the veteran's claim and provided him with an 
examination, but did not obtain a medical opinion from the 
examiner.  The veteran has argued that the examination should 
be returned to obtain a medical opinion.  However, the Board 
disagrees that new and material evidence has been submitted 
and will not reopen the claim in this decision.  As a result, 
VA is not required to even provide the veteran with an 
examination in connection with his claim.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (once Board decided 
veteran's claim could not be reopened, VA's duty to provide 
medical examination was extinguished); 38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).

No further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The veteran admits that he entered service with a left elbow 
that had been previously dislocated when he was eight years 
old.  At a March 2006 Decision Review Officer hearing, he 
testified that when he entered service, he made sure that the 
examining physician was aware of the dislocation of his left 
elbow.  He stated that he was told to avoid falling on his 
left side and to fall on his right side instead.  He noted 
his elbow was very pronounced at that time.  The veteran 
testified he was told when he was in high school that his 
elbow was dislocated and that stress could cause the nerves 
in the area to be pinched, and he would lose feeling in his 
hand.  The veteran felt that the stress he put on his left 
elbow while in service caused undue stress on that elbow and 
worsened his condition not only at that time but at the 
present time.  He noted he had not had strenuous jobs after 
service.  

Service connection for a left elbow disability was denied by 
the RO in a February 1970 rating decision.  The relevant 
evidence of record at that time was service medical records 
and the veteran's application for benefits.  The entrance 
examination showed that clinical evaluation of the upper 
extremities was abnormal.  The examiner noted the veteran had 
an external angulation of the left arm from the elbow.  A 
February 1967 x-ray shows that there was a dislocation of the 
radial head without evidence of a fracture.  A February 1968 
clinical record shows that the veteran reported he had 
dislocated his left elbow when he was eight years old and had 
been turned down for a particular service occupation because 
of it.  The veteran indicated he wanted an orthopedic 
evaluation.  A physical profile, dated in June (the year is 
either 1966 or 1968) shows that the veteran required no 
assignment restrictions.  The discharge examination showed 
that clinical evaluation of the upper extremities was 
abnormal.  The examiner noted the veteran had a deformity of 
the left blow secondary to dislocation.  He noted there was 
loss of 15 degrees extension and a decrease in strength of 
the joint.  Under the "Notes" section of the examination, 
the examiner noted the veteran had had a fractured left 
elbow.  It appears that the examiner wrote "NCNS" next to 
this finding, which means "no complications, no sequelae."  
It is noted that there were no particular complaints or 
findings during service that required treatment for the 
elbow.  No particular trauma to the elbow was noted in the 
service medical records.

The RO determined that there was no valid basis for relating 
any disability to the veteran's military service.  In the 
notification letter, the RO stated that the elbow disability 
was not incurred in or aggravated by service.  In the 
February 1970 notification letter, the veteran was provided 
with his appeal rights, and he did not appeal the decision.  
Therefore, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

The evidence at that time of the prior rating action showed 
that the veteran had a pre-existing left elbow disability at 
the time he entered service.  Thus, the presumption of 
soundness was rebutted, as the examiner found that the left 
elbow was "abnormal."  See 38 U.S.C.A. § 1111 (West 2002).  
Therefore, the issue in this case involved whether the left 
elbow disability was aggravated beyond the natural progress 
of the disease process during service.  The RO determined the 
disability was not aggravated during service.  

The Board has reviewed the evidence received since the 1970 
denial and finds that none of it is new and material 
evidence.  At the time of the 1970 denial, there was evidence 
of current disability related to the left elbow and a lack of 
evidence of in-service aggravation.  The additional evidence 
received is a November 2006 VA examination report, and 
statements and testimony from the veteran.  This is all 
cumulative and redundant of evidence of record at the time of 
the February 1970 decision and cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  None of the 
evidence received since the 1970 rating decision cures the 
defect of the lack of evidence of in-service aggravation of 
the left elbow disability.  There was evidence of left elbow 
dislocation at the time of the 1970 rating decision.  The 
November 2006 VA examination confirms that the veteran has a 
chronic left elbow dislocation.  Thus, the November 2006 
examination report cannot constitute new and material 
evidence, as it merely confirm a fact that was already of 
record at the time of the last denial.  See Cox v. Brown, 5 
Vet. App. 95, 99 (1993).  

While the veteran has alleged that the disability worsened 
during service, such statement and testimony is essentially 
the same argument he had made when he submitted his claim in 
1970.  Therefore, his statements and testimony are cumulative 
and redundant of the evidence that was of record at the time 
of the February 1970 rating decision.  Reid v. Derwinski, 
2 Vet. App. 312 (1992).  Regardless of the duplicative nature 
of his current assertions, his statements would not be 
competent to reopen the claim for service connection for a 
left elbow disability, as evidence that his disability had 
worsened during service requires a medical opinion in this 
circumstance.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
February 1970 rating decision is cumulative and redundant of 
evidence of record at the time of the February 1970 decision 
and does not raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
application to reopen such claim is denied.




	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen the claim for service connection 
for a left elbow disability is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


